Freedman, P. J.
(concurring). The plaintiff, a boardinghouse keeper, claiming that the defendant had engaged board at her house for his infant son, brought this action to recover for one week’s unpaid board, also for a washbowl claimed to have been destroyed by the boy, and for a bed purchased for his use. The defendant'denied the agreement to pay board and sought to evade payment by proving that he paid to his sister-in-law, who had eharge of the child, a certain sum each month, out of which she agreed to pay all the expenses of the boy. Upon such proof the trial court dismissed the complaint. There was no proof in the ease that the plaintiff had knowledge of the agreement alleged to exist between the defendant and his sister-in-law, and as the defendant knew that the plaintiff was furnishing board to his child, he being primarily liable therefor, the plaintiff should have had a judgment for the value of one week’s board at least.
I, therefore, concur with Mr. Justice MacLean in the disposition of the case as indicated in his opinion.
Judgment reversed, with costs, to abide event.